NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3880-14T4


AMY SCOTT,

        Plaintiff-Respondent,

v.

GREGORY SCOTT,

     Defendant-Appellant.
__________________________

              Argued January 19, 2017 – Decided May 15, 2017

              Before Judges Fuentes, Simonelli and Gooden
              Brown.

              On appeal from the Superior Court of New
              Jersey, Chancery Division, Family Part, Bergen
              County, Docket No. FM-02-1941-06.

              Gregory Scott, appellant, argued the cause pro
              se.

              Kenneth R. Rush argued the cause for
              respondent (DiLorenzo & Rush, attorneys; Mr.
              Rush, of counsel and on the brief).

PER CURIAM

        In this post-judgment matrimonial matter, defendant Gregory

Scott appeals from numerous Family Part orders entered between

September 25, 2013, and September 30, 2015.               For the reasons that
follow, we conclude that defendant's appeal from the orders entered

on September 25, 2013, January 2, 2014, and April 11, 2014, is

untimely, and affirm as to all other orders.

     We recite that part of the procedural history and record

pertinent to this appeal.    Defendant and plaintiff Amy Scott were

married in August 1993, and divorced in June 2007.        Three children

were born of the marriage.       Pursuant to the parties Property

Settlement Agreement (PSA), which was incorporated into their Dual

Final Judgment of Divorce, the parties had joint legal and shared

physical custody of the children, with plaintiff as the children's

parent of primary residence.     The PSA required defendant to pay

$1205 per month ($280.23 per week) for child support, commencing

July 1, 2007, and set his parenting time on alternate weekends

commencing on Friday at 6:00 p.m. and continuing overnight until

Sunday at 8:00 p.m., and every Wednesday from 6:00 p.m. until

Thursday morning when defendant would take the children to school.

The PSA also required the parties to pay for the children's

extracurricular activity and medical expenses in proportion to

their incomes as established by the Child Support Guidelines.

     In December 2010, plaintiff filed a motion to enforce the

PSA's   child   support   provisions   as   a   result   of   defendant's

unilateral decision to reduce his support payments and failure to

pay his share of the children's extracurricular activity and

                                  2                               A-3880-14T4
unreimbursed medical expenses.           On January 20, 2011, defendant

filed a cross-motion to modify his support payments based on an

alleged reduction in income.

      On May 17, 2011, the court entered an order scheduling the

matter for a plenary hearing and directing the parties to exchange

discovery.   The order limited the factual issues to be addressed

at the hearing to the parties' income; alimony and child support

modification; alimony arrears; and the children's unreimbursed

extracurricular activity and medical expenses.

      Following a seven-day hearing and the parties' submission of

post-hearing briefs, the court entered an order and written opinion

on   September   25,   2013,   ordering    defendant    to   pay   plaintiff

$23,483.96 for unreimbursed extracurricular activity and medical

expenses and $8400 for counsel fees, and setting an allocation

between the parties for college expenses.              The court modified

defendant's child support obligation to $271 per week, retroactive

to January 20, 2011.     However, the court incorrectly used the sole

parenting worksheet to calculate child support, and the worksheet

incorrectly denoted that defendant had no parenting time, whereas,

he had shared physical custody of and 104 overnights with the

children as per the PSA.

      On   October     16,   2013,   defendant   filed       a   motion   for

reconsideration of the September 25, 2013 order, challenging the

                                     3                               A-3880-14T4
sufficiency of the evidence presented at the hearing and the

court's incorrect use of the sole parenting time worksheet to

calculate child support.           On January 2, 2014, the court entered

an order denying the motion; ordering                 defendant to make the

payments required by the September 25, 2013 order; and entering

judgment against defendant in the amount of those payments.                          The

order also directed plaintiff's attorney to recalculate child

support,     retroactive      to   January    20,   2011,   using     the   correct

worksheet.

      On    January     23,    2014,    defendant      filed      a   motion         for

reconsideration of the January 2, 2014 order.                Defendant sought a

recalculation of child support, vacatur of the counsel fee award,

and   a    new    plenary    hearing.       Thereafter,     on    April    9,     2014,

plaintiff's attorney submitted a recalculation                    of defendant's

child support obligation at $197 per week, using the shared

parenting worksheet and including the 104 overnights defendant had

with the children.

      On April 11, 2014, the court entered an order and written

opinion denying defendant's motion for reconsideration.                    The order

permitted        defendant    to   either    challenge      the    child    support

recalculation by pointing out to plaintiff's counsel any error in

data put into the program to see if they can agree on a number,

or do his own calculation and ask the court to adopt it.                   Defendant

                                        4                                       A-3880-14T4
claimed that he contacted plaintiff's attorney and pointed out

errors in the healthcare costs, but the attorney failed to submit

a new calculation.     Plaintiff claimed that her attorney could not

submit   a    new   calculation   because   defendant   never   supplied

information for a recalculation.        In any event, defendant did not

submit his own calculation to the court, as permitted by the April

11, 2013 order, and did not appeal from the September 25, 2013,

January 2, 2014, or April 11, 2014 orders.

     Defendant's time to appeal these three orders had long expired

when he filed a motion on November 14, 2014, for a recalculation

and modification of his child support obligation retroactive to

January 20, 2011.       Defendant based this motion on the court's

incorrect use of the sole parenting worksheet in the September 25,

2013 order and the failure of plaintiff's attorney to submit a new

calculation.

     On February 13, 2015, the court entered an order and written

opinion, modifying defendant's child support obligation to $118

per week retroactive to November 14, 2014, the motion filing date.

The court considered the current financial information and recent

overnight figures the parties had submitted, and used the shared

parenting worksheet to claculate defendant's current child support

obligation.    Citing N.J.S.A. 2A:17-56.23a, the court declined to

modify defendant's child support obligation retroactive to January

                                    5                            A-3880-14T4
20, 2011.     The court found that the April 11, 2014 order, which

permitted      defendant         to     challenge          plaintiff's        attorney's

recalculation of child support, did not preserve defendant's right

to challenge the January 20, 2011 order or to apply and to

retroactively seek to modify his child support obligation to

January 20, 2011.

     On     March     12,    2015,       defendant          filed      a   motion        for

reconsideration of the February 13, 2015 order, again seeking to

modify his child support obligation retroactive to January 20,

2011.     Finding no grounds for reconsideration, the court entered

an order and written opinion on April 10, 2015, denying the motion.

     Defendant       filed   a    notice       of    appeal    on     April   23,     2015,

appealing from all orders entered from September 25, 2013, to

April 10, 2015.       While the appeal was pending, on June 2, 2015,

defendant filed a motion to enforce litigant's rights, seeking,

to   compel    plaintiff     to       satisfy        her    PSA-required       financial

obligations regarding the former marital home, among other things.

The court entered an order on July 24, 2015, finding plaintiff in

violation     of    litigant's        rights,       and    imposing    a   $200-per-day

sanction against her if she remained non-compliant with paying

outstanding tax liens and other obligations on the former marital

home after sixty days.



                                           6                                        A-3880-14T4
     Plaintiff filed a motion for reconsideration of the July 24,

2015 order, arguing that the court did not consider her opposition

to defendant's motion because it was not timely filed.                    In her

opposition,   plaintiff    noted     her   financial      problems    caused     by

defendant's failure to pay alimony, the children's unreimbursed

extracurricular    activity    expenses,     and    his    share     of   college

expenses, which she paid.      Plaintiff certified that defendant had

$31,475.84 in alimony arrears.

     The court considered plaintiff's opposition and entered an

order on September 30, 2015, granting her motion in part.                      The

court removed the monetary sanction imposed by the July 24, 2015

order based on the accrual of significant alimony arrears and

defendant's   failure     to   pay   for    the    children's      unreimbursed

extracurricular activity and medical expenses.               The court stated

that if defendant remained in arrears after this court decided the

this appeal, plaintiff could apply to the trial court to have the

arrears   and/or   judgments    applied    either    as    reimbursement       for

payments toward the tax lien or have defendant contribute directly

toward the tax lien in the arrears amount.                This court granted

defendant's motion to include the September 30, 2015 order in this

appeal.

     We first address the untimeliness of defendant's appeal from

the orders entered on September 25, 2013, January 2, 2014, and

                                      7                                   A-3880-14T4
April 11, 2014.            "An appeal from a final judgment must be filed

with the Appellate Division within forty-five days of its entry,

R.   2:4-1,     and    served      upon    all     other   parties,     R.   2:5-1(a)."

Lombardi      v.    Masso,    207 N.J. 517,    540    (2011).         Rule     2:4-1

circumscribes         the    scope    of    this    court's    authority.            In    re

Christie's Appointment of Perez as Public Member 7 of Rutgers

Univ. Bd. of Governors, 436 N.J. Super. 575, 584 (App. Div. 2014).

Where the appeal is untimely, we have no jurisdiction to decide

the merits of the appeal.               Ridge at Back Brook, LLC v. Klenert,

437 N.J. Super. 90, 97 n.4 (App. Div. 2014) (quoting In re Hill,

241 N.J. Super. 367, 372 (App. Div. 1990)).                   Rule 2:4-4(a) permits

a maximum thirty-day extension of time, but only if the notice of

appeal    was      actually     filed      within    the    time   as   extended,         see

Lombardi, supra, 207 N.J. at 540-41, which did not occur here.                             No

further extension is permitted, and we are without jurisdiction

to hear an appeal brought beyond the date permitted by Rule 2:4-

4(a).     In re Hill, supra, 241 N.J. Super. at 372.

      There is no question that a post-judgment order of the Family

Part modifying a support decree is a final order for purposes of

appeal.     Rule 2:4-1(a); Adams v. Adams, 53 N.J. Super. 424, 428

(App. Div.), certif. denied, 30 N.J. 151 (1959).                    Accordingly, the

time for appeal would run from the date of the post-judgment order.

Adams,    supra,      53    N.J.     Super.   at    430.      Filing    a    motion       for

                                              8                                     A-3880-14T4
reconsideration tolls the time to appeal a final post-judgment

order.     R. 2:4-3(e).     Once the trial court enters an order

disposing of the motion for reconsideration, the time within which

to appeal begins to run again, and only the time remaining when

the motion was filed is available.      Ibid.

       Applying these principles to the procedural history of this

case makes clear that defendant's attempt to appeal the orders of

September 25, 2013, January 2, 2014, and April 11, 2014, is

untimely and we are without jurisdiction to consider the arguments

raised in Points 1 to 7 in defendant's merits brief relating to

these orders.       Accordingly, we limit our review to defendant's

appeal from the February 13, April 10, and September 30, 2015

orders.

       Regarding the February 13, 2015 order, defendant argues that

the court erred in failing to retroactively modify his child

support obligation to January 20, 2011, and failing to consider

the transcripts of hearings on November 22, 2013 and April 11,

2014   concerning    plaintiff's   counsel's   obligation   to   submit   a

recalculation of child support.         Regarding the April 10, 2015

order, defendant argues that the court failed to consider all

arguments raised in his motion for reconsideration of the February

13, 2015 order.     Regarding the September 30, 2015 order, defendant



                                    9                             A-3880-14T4
argues that the court erred in removing the sanctions the July 24,

2015 order imposed against plaintiff.

     We have considered these arguments in light of the record and

applicable    legal    principles   and   conclude     they   are   without

sufficient merit to warrant discussion in a written opinion.               R.

2:11-3(e)(1)(E).      However, we make the following brief comments.

     N.J.S.A. 2A:17-56.23a provides a limitation on the extent to

which a judge is authorized to retroactively modify a child support

order.       The   statute   specifies    that   any   such    retroactive

modification shall be limited to the period between the date the

motion for modification was filed and the date the order of

modification was issued.       The statute provides as follows, in

pertinent part:

          No payment or installment of an order for
          child support, or those portions of an order
          which are allocated for child support . . .
          shall be retroactively modified by the court
          except with respect to the period during which
          there   is    a   pending   application    for
          modification, but only from the date the
          notice of motion was mailed either directly
          or through the appropriate agent.

The statute plainly and unequivocally bars the court from modifying

retroactively a party's child support obligation to a date prior

to the filing of the motion seeking that relief.          Where, as here,

a statute is clear and unambiguous, we are required to enforce the



                                    10                              A-3880-14T4
law according to its terms.      State, Dep't of Law & Pub. Safety v.

Bigham, 119 N.J. 646, 651 (1990).

      Lastly, Rule 1:10-3 allows a court, in its discretion, to

impose sanctions on a non-obedient party who refuses to comply

with a prior order.     See Milne v. Goldenberg, 428 N.J. Super. 184,

198 (App. Div. 2012).        Imposition of a sanction for a violation

requires a showing that non-compliance was inexcusable, which

means that the party had the ability to comply but did not.             Ibid.

      The court did not abuse its discretion by                 removing the

monetary sanction against plaintiff imposed under the July 24,

2015 order.   The court imposed the sanction without consideration

of   plaintiff's   opposition    to    defendant's    motion     in   aid    of

litigant's rights; plaintiff's non-compliance was excusable given

defendant's   failure   to    comply   with   his   financial    obligations

toward her and the children.

      Affirmed.




                                      11                              A-3880-14T4